Citation Nr: 0709602	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right acromioclavicular separation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from March 1984 to March 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO confirmed and continued a 
20 percent rating for the veteran's right shoulder disability 
- postoperative residuals of a right acromioclavicular (AC) 
separation.

The Board issued a decision in April 2004 also denying the 
veteran's claim for a higher rating for this disability, and 
he appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  In July 2006, during the pendency 
of his appeal to the Court, his attorney and VA's Office of 
General Counsel - representing the Secretary, filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication.  The Court granted the Joint Motion in an 
Order issued later in July 2006 and since has returned the 
case to the Board for compliance with the directives 
specified.

To comply with the Court's Order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The deficiencies in the Board's prior April 2004 decision, 
raised in the Joint Motion, primarily concern the inadequacy 
of the veteran's June 2002 VA examination (contracted with 
QTC services) to assess the severity of his right shoulder 
disability.  Of particular note, the request for that 
examination indicated that his claims file was not to be 
provided to the designated examiner, so there was no review 
and consideration of the veteran's pertinent medical history, 
both in terms of his shoulder surgery during service and the 
medical records and evaluations during the years since 
service.  But this relevant evidence especially included the 
reports of his VA examinations in August 1991 and August 1996 
mentioning he had muscle atrophy in this shoulder (indicative 
of weakness) and that this shoulder was slightly sunken 
anteriorly near the site of the amputation of the clavicle.

The remaining issues with that June 2002 VA (QTC) examination 
report involved the examiner's failure to indicate to what 
specific extent the veteran had additional functional loss in 
his right shoulder - including additional limitation of 
motion above and beyond that objectively shown, due to his 
pain/painful motion, weakness or premature fatigability, 
incoordination, etc., including during times when his 
symptoms are most prevalent, such as during prolonged use or 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.

So another VA examination is needed to address these concerns 
before readjudicating the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4).

The Joint Motion also indicated the Board impermissibly 
substituted its judgment for that of a medical professional, 
in violation of the Court's holding in Colvin v. Derwsinki, 1 
Vet. App. 171, 175 (1991).  That additional issue, however, 
will be addressed if the RO (AMC) continues to deny the claim 
on remand and returns the case to the Board for further 
appellate consideration.

One other point worth mentioning, not noted by the Court, 
during the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including the 
downstream degree of disability and effective date elements.  
The RO's March 2002 VCAA letter to the veteran did not advise 
him of the disability rating and effective date elements of 
his claim, since the RO sent that letter some 4 years prior 
to the Dingess/Hartman decision in 2006.  And while the 
veteran has since received information concerning the 
disability rating element of his claim, such as in the May 
2003 statement of the case (SOC) that cited the pertinent 
laws and regulations and the type of evidence required to 
receive a higher rating for his right shoulder disability, he 
still has not received the necessary information concerning 
the downstream effective date element of his claim, in the 
event a higher disability rating is granted.  So additional 
VCAA notice is required to comply with the Dingess/Hartman 
decision.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

It also appears the veteran continues to receive treatment 
for his right shoulder disability, either from VA, private 
doctors, or both.  These additional records should also be 
obtained for consideration.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him that an 
effective date for the award of benefits 
will be assigned if an increased rating is 
granted, and also includes an explanation 
as to the type of evidence that is needed 
to establish such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for his right 
shoulder disability since June 2002.  And 
with his authorization, obtain these 
additional records.



3.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity of his right shoulder 
disability.  All necessary testing and 
evaluation needed to make this 
determination should be performed.  Have 
the examiner review the claims file for 
the veteran's pertinent medical history - 
including, in particular, the reports of 
his prior VA examinations in August 1991 
and August 1996 mentioning he had muscle 
atrophy in this shoulder (indicative of 
weakness) and that this shoulder was 
slightly sunken anteriorly near the site 
of the amputation of the clavicle.

The medical examiner must:  (1) express an 
opinion on the extent that pain could 
significantly limit the veteran's 
functional ability during flare-ups or 
when his right shoulder is used repeatedly 
over a period of time; and (2) determine 
whether the shoulder joint exhibits 
weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. 
at 206-07.  

*These determinations should be expressed 
in terms of additional range-of-motion 
loss due to pain and any weakened 
movement, excess fatigability, or 
incoordination (e.g., although the veteran 
exhibits a certain degree of flexion - 
specified, the effects of his pain, 
weakened movement, and excess fatigability 
limit his right arm flexion to such and 
such degrees - also specified).



4.  Review the claims file to ensure the 
requested development has been completed, 
including insofar as the examiner 
addressing the questions posed.  If the 
report of the examination is inadequate 
for rating purposes, take corrective 
action.  38 C.F.R. § 4.2.  See also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim for a 
rating higher than 20 percent for the 
right shoulder disability (including on an 
extra-schedular basis), in light of the 
additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



